 350324 NLRB No. 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2In the absence of exceptions, we adopt, pro forma, the judge™srecommendation that the Petitioners™ election objections be over-
ruled. Accordingly, we shall certify the results of the election.1All subsequent dates refer to 1996 unless otherwise stated.2The unit is:All full-time and regular part-time production employees, main-
tenance employees, printing employees, shipping and receiving
employees, sales service employees and production planning and
scheduling employees employed by the Employer at its facility
located at 2501 West Rosecrans Avenue, Los Angeles, Califor-
nia; excluding all other employees, inspectors, office clerical
employees, professional employees, guards and supervisors as
defined in the Act.Seda Specialty Packaging Corporation and Whole-sale Delivery Drivers, Salespersons, Industrial
& Allied Workers, Local 848, International
Brotherhood of Teamsters, AFLŒCIO; Mis-
cellaneous Warehousemen, Drivers & Helpers,
Local 986, International Brotherhood of Team-
sters, AFLŒCIO. Cases 21ŒCAŒ31554, 21ŒCAŒ31834, and 21ŒRCŒ19670September 16, 1997DECISION, ORDER, AND CERTIFICATIONOF RESULTSBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn June 5, 1997, Administrative Law Judge AlbertA. Metz issued the attached decision. The Respondent
filed exceptions and a supporting brief, and the Gen-
eral Counsel filed an answering brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions2and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Seda Specialty Packaging
Corporation, Los Angeles, California, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order.CERTIFICATION OF RESULTS OF ELECTIONITISCERTIFIED
that a majority of the valid ballotshave not been cast for Miscellaneous Warehousemen,
Drivers & Helpers, Local 986, International Brother-
hood of Teamsters, AFLŒCIO; Wholesale Delivery
Drivers, Salespersons, Industrial & Allied Workers,
Local 848, International Brotherhood of Teamsters,
AFLŒCIO and that they are not the exclusive rep-
resentative of these bargaining unit employees.Eric M. Carr, Esq. and Peter Tovar, Esq., for the GeneralCounsel.Lawrence J. Song, Esq., for the Respondent/Employer.Manuel Valenzuela, for the Charging Party/Petitioner.DECISIONINTRODUCTIONALBERTA. METZ, Administrative Law Judge. This casewas heard at Los Angeles, California, on April 10, 1997.1Wholesale Delivery Drivers, Salespersons, Industrial & Al-
lied Workers, Local 848, International Brotherhood of Team-
sters, AFLŒCIO and Miscellaneous Warehousemen, Drivers
& Helpers, Local 986, International Brotherhood of Team-
sters, AFLŒCIO (the Unions) have charged that Seda Spe-
cialty Packaging Corporation (the Respondent) has violated
Section 8(a)(1) of the National Labor Relations Act (the
Act).By order dated January 8, 1997, the Regional Director or-dered that an objection to the election be consolidated for
hearing with the unfair labor practice case. This objection re-
lates to the alleged interrogation, threat of loss of benefits,
and unlawful maintenance of a list of employees by Labor
Consultant George Sandoval and is also alleged as an unfair
labor practice.The Respondent admits that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Unions are labor organizations within
the meaning of Section 2(5) of the Act.I. BACKGROUNDThe Respondent operates a plastic product manufacturingfacility in Los Angeles, California. In July 1996, the Unions
were engaged in an organizing campaign at the facility seek-
ing to obtain representation rights for the Respondent™s em-
ployees. Eventually a representation election was held on
September 6.2The results of the election showed that ap-proximately 210 voters cast 65 votes for representation and
132 against representation. The Unions then filed the noted
objection to the election.II. WILLIAMSORENSON
™SPROMISEDPAYRAISE
Employee William Sorenson began work for the Respond-ent on March 11, 1996, with a temporary status. On about
May 10 he was given permanent status and negotiated with
the Respondent™s vice president, Andy Iseli, for a raise. Iseli
made a note of the raise on Sorenson™s work application.
When Sorenson did not receive the wage increase as agreed
in July he complained to Supervisor Gurmile. On July 26
Gurmile told Sorenson, ‚‚That he didn™t think the company
could do anything now, at this time, about raises because the
union issue is pending.™™In October or November Sorenson brought his complaintabout not receiving the raise to Iseli™s attention. Iseli said he
remembered discussing the pay raise, but he did not think
there was anything he could do because the union issue wasVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00350Fmt 0610Sfmt 0610D:\NLRB\324.045APPS10PsN: APPS10
 351SEDA SPECIALTY PACKAGING CORP.3Certain 8(a)(3) unfair labor practices allegations were amendedout of the complaint.pending. Iseli said he would check with the the Respondent™slawyers and get back to Sorenson about the raise. Iseli did
not mention the pay increase to Sorenson again.3III. GENERALDISCUSSIONSOFPAYRAISESAND
SHIFTROTATIONS
Machine operator Julio Soloman testified that when hewas hired in May 1995 he was told by the Respondent™s gen-
eral manager, Ruben Fonseca, that the Respondent rotated
the workers™ shifts every 3 months. Soloman was rotated
from the day shift to the graveyard shift in September 1995.
Since that time he has not been changed back to the day
shift. Soloman stated that in July 1996 there were meetings
between management and the employees regarding shift rota-
tions and wage increases. He recalled one such meeting with
Department Supervisor Shah Madhusudan in his office. Em-
ployees asked Madhusudan about pay raises and being ro-
tated from the night shift to the day shift. Madhusudan told
the employees that the Respondent had been planning on
these things but when the Unions came they stopped every-
thing and they would not do anything until the union matter
was resolved.Soloman recalled another meeting between employees andMadhusudan in approximately November 1996. Employee
Lopez said he wanted to know when the night-shift employ-
ees were going to be rotated. Madhusudan told the employ-
ees he thought it was not fair that the same people remained
on the night shift and he agreed that there should be a rota-
tion of shifts. He said he would give the employees an an-
swer about rotating shifts in a couple of days. Madhusudan
did not get back to the employees with an answer.On January 12, 1997, the second shift of employees wentto Madhusudan™s office to ask about shift rotations and pay
raises. In sum, employees Sorenson and Soloman testified
that Madhusudan said that rotations had been approved but
could not be implemented, because the union issue was still
pending. Sorenson also asked about the employees receiving
raises. Madhusudan said he could not do anything about the
raises because the union issue was still pending. Sorenson
asked if the raises were granted, would it be retroactive.
Madhusudan responded they would not be retroactive, ‚‚be-
cause you guys brought the union in.™™ Sorenson asked if the
supervisor meant him. Madhusudan said, ‚‚All you guys.™™IV. ANALYSISOFTHEPAYANDSHIFTROTATIONISSUES
The employees™ testimony concerning pay raises and shiftrotation was uncontroverted by the Respondent™s witnesses.
I draw the inference from the Respondent™s unexplained fail-
ure to produce such witnesses that their testimony would
have been adverse to the Respondent™s case. Laborers Local652 (Southern California Contractors™ Assn.), 319 NLRB694, 697 (1995). Thus, the record shows that the Respond-
ent™s supervisors told employees that planned pay raises and
promised shift rotations were not being implemented because
of the Unions™ organizational campaign. The Respondent
blamed the Unions for its failure to provide the promised pay
increases and shift rotation benefits. Additionally, Shah
Madhusudan told employees that there would be no retro-
active raises because the employees were responsible forbringing the Unions to the Company. I find that the Re-spondent™s attributing its failure to grant pay raises and retro-
active wage increases to union activities is a violation of
Section 8(a)(1) of the Act. Centre Engineering, 253 NLRB419, 421 (1980). Likewise, the retraction of the scheduled
shift rotations due to union activity is a violation of Section
8(a)(1) of the Act. Wellstream Corp., 313 NLRB 698, 704(1994).V. LABORCONSULTANT
™SMEETINGWITHEMPLOYEES
The Respondent hired a labor consulting service to assistit in challenging the Unions™ organizational campaign. One
of the consultants working for that firm was George
Sandoval. As part of his services he held a series of em-
ployee meetings at the plant. One of these meetings held in
late July with some night-shift employees is in contention in
this case. Four witnesses testified about this meeting. Esti-
mates varied as to the number of employees in attendance
but I conclude, based on the credibility of the witnesses and
the size of the room, that there were approximately 15 work-
ers present.Employee William Sorenson testified about the meetingand that there were approximately 30Œ35 employees in at-
tendance. He recalled Sandoval started the meeting by taking
roll from a piece of paper he had in his hand. As Sandoval
called employees™ names he asked if they had ever belonged
to a union and, if so, how they felt about unions. When em-
ployees gave their responses, Sandoval would make notations
on the piece of paper. Sandoval then asked the audience gen-
erally if anyone would like to share their experiences con-
cerning unions. A few employees voiced their thoughts.
Sandoval stated that he thought unions, particularly the
Teamsters, were corrupt. He mentioned the Unions™ organiz-
ers and that he considered one to be biased against African-
American people. Sandoval stated that if the Unions got in
there was no guarantee that employees would be getting the
money they then earned. Sorenson remembered that Sandovalsaid the employees could get less after they paid union dues.
Sorenson at one point conceded that Sandoval also said that
there was some possibility employees could receive more
pay. He later retracted this testimony. Sandoval asked em-
ployees to voice what they felt was wrong with the Company
and needed improvement. He told the workers that whatever
they said would be in strict confidence and that he was not
there to find out who had signed authorization cards.
Sandoval also told the employees that he did not care how
they voted in the representation election but they should be
sure to vote.Employee Julio Soloman recalled events differently. Hetestified that Sandoval did not individually ask everyone in
the room whether they had past experience with the Union.
He recalled the employees were asked to raise their hand if
they had been in a union before. Sandoval asked him, ‚‚What
do you think about the union?™™ As each employee responded
Sandoval would make notations on a paper in his hand.
Soloman also testified that Sandoval told the employees that
there would be no retaliation against them if they were in a
union before and, ‚‚We don™t care you guys was in the
union. We just want to know.™™ Soloman stated that Sandoval
told the group, ‚‚Whoever signed the card, don™t worry. The
company isn™t going to take any kind of retaliation to you
guys.™™ Soloman also remembered Sandoval said to ‚‚otherVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00351Fmt 0610Sfmt 0610D:\NLRB\324.045APPS10PsN: APPS10
 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Some of Soloman™s recollections could arguably be consideredunalleged objectionable conduct which nonetheless should be consid-
ered under the Board™s representation case investigative function.
White Plains Lincoln Mercury, 288 NLRB 1133, 1136Œ1139 (1988).(‚‚Simply stated, a ‚meritorious objection™ is anything that would
justify setting aside the election, whether that misconduct was raised
by the union in its objections or was discovered subsequently by the
Agency™s own procedures in resolving the questions raised as to the
propriety of the election.™™) Supra at 1138. Soloman™s testimony
about closing the plant and the Respondent™s taking care of the em-
ployees was not alleged as objectionable conduct. Regardless, I cred-
it Sandoval™s denials concerning making such statements. As noted
I did not find Soloman™s demeanor and testimony convincing.5Sandoval™s statement that a union agent was prejudiced againstAfrican-Americans was not alleged as objectionable conduct. The re-
marks were confined to the approximately 15 employees in this
meeting. There were 210 employees eligible to vote in the election.
The remarks were not part of a campaign ‚‚which seeks to overstress
and exacerbate racial feelings by irrelevant, inflammatory appeals topeople who ... wasn™t [sic] belong to the union before but
he say they will like it because some like the union, it™s
okay.™™ Soloman recalled Sandoval saying he had been in
touch with the management and nobody was promising if the
Union came in the employees were going to get raises, ‚‚but
we probably can make less.™™ Of all the witnesses Soloman
alone remembered that Sandoval said the owner was the only
one who could make big decisions and that if the Union got
in he had the right to close or to move the Company.
Soloman singularly testified that Sandoval said, ‚‚Why you
guys going to hire a union to represent you guys to ask for
a raise when if you guys talk to the owner he can take care
of you guys and nobody going to charge you a fee for talk
with that owner.™™Employee Donald Trotter testified that Sandoval made ageneral inquiry if anyone had ever been in a union. Sandoval
then invited those employees who raised their hands to share
with the rest of the group what they thought of unions. Trot-
ter recalled three or four employees responded to this invita-
tion to speak. He was certain that when Sandoval asked the
question about employees™ experiences with unions he did
not have any papers in his hands or write anything. Trotter
testified Sandoval did not go around the room and ask em-
ployees individually what their experiences were with unions
nor were there any other individual questions. Trotter re-
called Sandoval saying about wages that there was no guar-
antee with a union that they would go up, go down, or stay
the same.George Sandoval denied that he individually asked em-ployees if they had ever belonged to a union or if they sup-
ported the Union. He admitted asking the group if there was
anyone that had prior union experience that they would like
to share. He denied that he had marked on any paper whatthe various responses of employees were. Sandoval said he
took roll and checked names from an employee list but made
a point to put the list behind him afterwards. He denied hav-
ing any papers in his hands after taking roll. Sandoval dis-
cussed the procedures concerning representation elections. He
told the employees that assuming the Unions won the elec-
tion, that did not mean that increases in wages or benefits
were automatic. He told them their wages could go up, re-
main the same, or be reduced. Sandoval denied he promised
the employees any benefits would be given to them if they
voted against the Union. He also denied he told them that
their benefits or pay would be reduced or that the company
would close if the Union represented them. Sandoval related
that he had been in another election campaign at the Los An-
geles Airport where one of the union organizers had alleg-
edly made a racial remark. He told the employees of the in-
cident but did not say what the alleged remark was.VI. ANALYSISOFSANDOVAL
™SMEETING
The Government alleges that during the meeting Sandovalunlawfully interrogated employees as to their union sym-
pathies, maintained a list of their responses, and threatened
to reduce their wages if they selected the Union to represent
them. The Unions also alleged these actions as objectionable
conduct affecting the results of the election.Sorenson™s credibility gauged by his demeanor and testi-mony were not convincing that he accurately recalled what
happened in the meeting. He exaggerated the numbers in at-
tendance. He was not persuasive that Sandoval individuallyinterrogated employees as to whether they had belonged toa union and how they felt about unions. Sorenson vacillated
as to what Sandoval said with regard to wages. He finally
denied that Sandoval stated wages might go up with a union.
I find Sorenson exaggerated what was said and do not credit
his testimony concerning Sandoval™s critical statements in
this meeting.Soloman left the impression of an uncertain witness. Hisdemeanor was not impressive and I do not credit him on im-
portant details of the alleged violations. Soloman was the
only witness who recalled that Sandoval said the owner had
the right to close the business or move it to avoid the Union.
Soloman alone recalled that Sandoval told the employees
they did not need to pay a union to represent them because
the Respondent could take care of them.4He did concedethat the employees in general were asked to share their
thoughts on unions if they chose. Soloman remembered
Sandoval assured the employees that they had nothing to fear
by speaking their minds and that some of them might like
being in the Union. Trotter™s demeanor was impressive and
he testified in a clear manner without apparent self-interest.
Sandoval was forthcoming in his detailed testimony of what
was said and done at the meeting. He readily admitted asking
the group as a whole if any of them had ever been in a
union. He candidly testified to asking the group if anyone
would care to share their thoughts about unions. I credit
Sandoval™s denial, which was supported by Trotter, that he
individually interrogated employees about their union sym-
pathies. I find that Sandoval™s general question was not an
unlawful interrogation but an invitation for comments fromemployees if they chose to respond as to their past experi-
ences with unions. Responses were strictly voluntary. The
interchange occurred in an open meeting and was not an in-
terrogation about who presently supported the Union.
Sandoval made several comments in the meeting assuring
employees they need not fear any retaliation. I also credit
Sandoval that he told the group that wages could go up, stay
the same, or go down if a union represented them. Likewise
I find, based on the record as a whole, that Sandoval did not
keep a list of comments that employees made regarding
unions. Under all the circumstances I find that Sandoval™s
questions and comments in the July meeting did not violate
Section 8(a)(1) of the Act and were not objectionable con-
duct as alleged in the Unions™ objections to the election.5VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00352Fmt 0610Sfmt 0610D:\NLRB\324.045APPS10PsN: APPS10
 353SEDA SPECIALTY PACKAGING CORP.racial prejudice.™™ Englewood Hospital, 318 NLRB 806Œ807 (1995).I find that Sandoval™s racial comments in this single meeting were
insufficient to warrant setting aside the election. Catherine™s, Inc.,316 NLRB 186 (1995). Compare Zartic, Inc., 315 NLRB 495(1994); and KI (USA) Corp., 309 NLRB 1063 (1992).6If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of theNational Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™CONCLUSIONSOF
LAW1. Seda Specialty Packaging Corporation is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. Wholesale Delivery Drivers, Salespersons, Industrial &Allied Workers, Local 848, International Brotherhood of
Teamsters, AFLŒCIO and Miscellaneous Warehousemen,
Drivers & Helpers, Local 986, International Brotherhood of
Teamsters, AFLŒCIO are labor organizations within the
meaning of Section 2(5) of the Act.3. The Respondent violated Section 8(a)(1) of the Act byengaging in the following conduct:(a) Blaming the Unions for the Respondent™s failure togrant promised pay increases and shift rotation benefits.(b) Telling employees that there would be no retroactivepay raises because the employees were responsible for bring-
ing the Unions to the Respondent.4. The foregoing unfair labor practices constitute unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.5. The Respondent has not violated the Act except asspecified.6. The Respondent did not engage in objectionable elec-tion conduct that affected the results of the representation
election held in Case 21ŒRCŒ19670 on September 6, 1996.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of the
Act, I find it necessary to order it to cease and desist from
this conduct and take certain affirmative action. Additionally,
as the record demonstrates that there are a number of Span-
ish-speaking employees in the unit, I shall order that the no-
tices be posted in both English and Spanish.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe Respondent, Seda Specialty Packaging Corporation,Los Angeles, California, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Blaming the Unions for the Respondent™s failure togrant promised pay increases and shift rotation benefits.(b) Telling employees that there would be no retroactivepay raises because the employees were responsible for bring-
ing the Unions to the Respondent.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days after service by the Region, post at itsfacilities in Los Angeles, California, copies of the attached
notice marked ‚‚Appendix.™™7Copies of the notice written inboth English and Spanish, on forms provided by the Re-
gional Director for Region 21, after being signed by the the
Respondent™s authorized representative, shall be posted by
the the Respondent immediately upon receipt and maintained
for 60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the the Respondent to en-
sure that the notices are not altered, defaced, or covered by
any other material. In the event that, during the pendency of
these proceedings, the the Respondent has gone out of busi-
ness or closed the facility involved in these proceedings, the
the Respondent shall duplicate and mail, at its own expense,a copy of the notice in both English and Spanish to all cur-
rent employees and former employees employed by the the
Respondent at any time since September 10, 1996.(b) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.ITISFURTHERORDERED
that the objections to the electionconducted in Case 21ŒRCŒ19670 on September 6, 1996, be
overruled.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
blame Wholesale Delivery Drivers, Sales-persons, Industrial & Allied Workers, Local 848, Inter-
national Brotherhood of Teamsters, AFLŒCIO and Mis-
cellaneous Warehousemen, Drivers & Helpers, Local 986,
International Brotherhood of Teamsters, AFLŒCIO for theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00353Fmt 0610Sfmt 0610D:\NLRB\324.045APPS10PsN: APPS10
 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent™s failure to grant promised pay increases andshift rotation benefits.WEWILLNOT
tell our employees that there will be no ret-roactive pay raises because the employees were responsiblefor bringing the Unions to the Respondent.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.SEDASPECIALTYPACKAGINGCORPORATIONVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00354Fmt 0610Sfmt 0610D:\NLRB\324.045APPS10PsN: APPS10
